The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in response to the amendment filed on 13 December 2021.     Claim 25 has been amended. Claims 1-24 have been cancelled.     Claims 25-30 are currently pending and have been examined. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 25-30 are a method. Thus, the independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A:
Prong 1:  Examiner points to claim 25 as being the most indicative of the abstract idea embodied by applicant’s coms.  Claim 25 includes a computer that display products to be chosen for product evaluation. A choice to choose after evaluation of the first one of the samples of product sin exchanging for rewarding a user for evaluating sampled product.  These limitations fall within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).    Simply put, these limitation merely describe rewarding the user for evaluating sampled product, which is clearly a business arrangement in its purest form.  Claims 25-30 merely provide additional abstract concepts and narrow the abstract idea of claim 25.   Further, claim 25-30 are recited at such a high level that claimed steps amount to no more than a mental processes, such as concepts performed in the human mind.  The claims recite selecting product sample for testing and receiving reward directly related to the product. The limitation falls within “Mental Process” concept performed in the human mind (including an observation, evaluation judgement, opinion) because a human can select content that meets a specified criteria, acknowledge an agreement to promote content and authorize compensation.

Prong 2:  The only additional elements in independent claim 25 is some form of computerized system.  These comprised system are recite at a high-level of generality (i.e., generic computer performing a generic computer function of processing data and computer for electronically display a choice to choose for sampled product evaluation and presenting or displaying  such that it amounts no more adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely use a computer as a 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the claimed computer system amount to no more than “apply” a choice of product sample on the systems.  Further, the courts have consistently recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 15 (Fed. Cir. 2014). Examiner asserts that “electronically displaying on computer ” is not particular tool, thus it offers no more than presenting anything that includes the choice of product  that  resulted from the agreement between the user and product service provider or  any third party.
 
TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements 

Similarly these claims receiving a selection choice from the provided sample products by invoking computer systems as tools being used in an ordinary capacity to execute the abstract idea. Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer system without sufficient recitation of details of how to carry out the abstract idea. The claims merely offer conventional computer systems to organizing Human Activity.
Dependent claim 26, this claim recites limitation that further define the abstract ideas noted in claim 25.   The claim determining a ratio of the choices and for evaluating degrees of appreciation for the products making up the set.   The determining and analyzing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.    The claim recites additional limitation of collect the choices of the plurlity of users.  The collecting step is recited at a high level of generality (i.e., as general means of gathering data for using determining and analyzing steps) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The generic computer components that performs the determining step is also recited at a high level of generality, and merely automates the determination step. Each of the 
Depending claim 27, this claim recites limitation that further define the abstract ideas noted in claim 25.  This claim do not contain any further additional elements per step 2A prong 2.   Therefore, they are considered patent ineligible for the given above.  
  
Depending claim 28, this claim recites limitation that further define the abstract ideas noted in claim 25.  This claim do not contain any further additional elements per step 2A prong 2.   Therefore, they are considered patent ineligible for the given above.  
Depending claim 29, this claim recites limitation that further define the abstract ideas noted in claim 25.  This claim do not contain any further additional elements per step 2A prong 2.   Therefore, they are considered patent ineligible for the given above.  
Depending claim 30, this claim recites limitation that further define the abstract ideas noted in claim 25.  This claim do not contain any further additional elements per step 2A prong 2. Therefore, they are considered patent ineligible for the given above.  
  

Conclusion
 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/
Primary Examiner, Art Unit 3688